Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered July 29, 2009. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree and resisting arrest.
It is hereby ordered that the judgment so appealed from is reversed on the law and a new trial is granted.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]) and resisting arrest (§ 205.30). Defendant failed to preserve for our review his *1159contention that County Court “did not follow the requisite three-step analysis when he raised a Batson challenge” (People v Collins, 63 AD3d 1609, 1610 [2009], lv denied 13 NY3d 795 [2009] ; see People v Robinson, 1 AD3d 985, 985-986 [2003], lv denied 1 NY3d 633 [2004], lv denied upon reconsideration 2 NY3d 805 [2004]).
In any event, that contention is without merit, as is defendant’s further contention that the court erred in denying his Batson challenge. The law is well settled that, “[u]nder Batson and its progeny, the party claiming discriminatory use of peremptories must first make out a prima facie case of purposeful discrimination by showing that the facts and circumstances of the voir dire raise an inference that the other party excused one or more jurors for an impermissible reason . . . Once a prima facie showing of discrimination is made, the nonmovant must come forward with a race-neutral explanation for each challenged peremptory — step two . . . The third step of the Batson inquiry requires the trial court to make an ultimate determination on the issue of discriminatory intent based on all of the facts and circumstances presented” (People v Smocum, 99 NY2d 418, 421-422 [2003]; see People v James, 99 NY2d 264, 270-271 [2002]). Defendant’s contention regarding the first prong of the test is not at issue because where, as here, the prosecution “has placed its race-neutral reasons [for exercising a challenge] on the record . . . , the sufficiency of the prima facie showing becomes ‘moot’ ” (People v Hecker, 15 NY3d 625, 652 [2010]; see People v Payne, 88 NY2d 172, 182 [1996]). Furthermore, we conclude that the prosecutor “met [her] burden under step two of the analysis and that the court properly ‘denied [defendant’s Batson] challenge, thereby implicitly determining that [the prosecutor’s] reasons [for exercising the peremptory challenge] were not pretextual’ under step three” (People v Scott, 31 AD3d 1165,1165 [2006], lv denied 7 NY3d 851 [2006]; see Robinson, 1 AD3d at 986).
Defendant failed to preserve for our review his further contention that the court erred in questioning him during the trial and thereby deprived him of a fair trial (see People v Charleston, 56 NY2d 886, 887 [1982]; People v Valle, 70 AD3d 1386, 1387 [2010] , lv denied 15 NY3d 758 [2010]; People v Smalls, 293 AD2d 500, 500-501 [2002], lv denied 98 NY2d 681 [2002]). In any event, we reject that contention. “Although some of the court’s comments and interventions were inappropriate, they were not so egregious as to deprive defendant of a fair trial” (People v Rios-Davilla, 64 AD3d 482, 483 [2009], lv denied 13 NY3d 838 [2009]; cf. People v Arnold, 98 NY2d 63, 67-69 [2002]), *1160particularly in view of the fact that they concerned only a tangential issue regarding the precise location of a potential witness at the time of the crime.
Defendant failed to preserve for our review his contention that the testimony of a detective at the suppression hearing “was patently tailored to nullify constitutional objections and was incredible as a matter of law” (People v Watson, 90 AD3d 1666, 1667 [2011], lv denied 19 NY3d 868 [2012]; see People v Inge, 90 AD3d 675, 676 [2011], lv denied 18 NY3d 958 [2012]; People v Barnwell, 40 AD3d 774, 775 [2007], lv denied 9 NY3d 920 [2007]). In any event, that contention is without merit inasmuch as the detective’s testimony that he could observe a weapon in defendant’s lap through a partly open window in broad daylight is not patently unbelievable. Defendant’s remaining contentions with respect to the detective are outside the record on appeal and thus are properly the subject of a motion pursuant to CPL article 440 (see generally People v Stachnik, 101 AD3d 1590, 1591 [2012], lv denied 20 NY3d 1104 [2013]).
Defendant’s contention that he was denied his constitutional right to present a defense is not preserved for our review (see People v Lane, 7 NY3d 888, 889 [2006]; People v Lee, 96 NY2d 157, 163 [2001]). We nevertheless review defendant’s related evidentiary challenge to the court’s denial of his request for an order to produce a proposed inmate witness at trial inasmuch as that contention is properly before us, and we conclude that such contention requires reversal. CPL 630.10 provides for the attendance of an inmate witness in a criminal action or proceeding upon a demonstration of “reasonable cause to believe that such person possesses information material” to such proceeding. Here, defendant made the requisite showing under that statute, and the court abused its discretion in refusing to order the production of the subject inmate witness whose testimony defendant sought to present at trial (see People v Prentice, 208 AD2d 1064, 1064-1065 [1994], lv dismissed 84 NY2d 1037 [1995]; see generally People v Aska, 91 NY2d 979, 980-981 [1998]). There is no dispute that the proposed inmate witness spoke to the driver of the vehicle in which defendant was a passenger just before defendant’s arrest. The proposed witness was at a distance of between 20 feet and 20 yards from the vehicle at the time of defendant’s arrest. Moreover, we note that there was no fingerprint evidence in this case, which involved a top count of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]), and the issue of defendant’s guilt turned largely on the testimony of two police detectives. We cannot countenance the court’s refusal to allow defendant to present *1161the testimony of a witness who might have supported defendant’s version of events.
Moreover, in refusing to order the production of the proposed inmate witness, the court relied largely on the contents of a letter defendant had written to the proposed inmate witness regarding that witness’s anticipated testimony at trial. It is undisputed, however, that the proposed inmate witness never received the letter and knew nothing of that correspondence, and the court’s focus on such letter in denying defendant’s request to produce that witness reflects a misunderstanding of defendant’s request. Indeed, we note that, on the record before us and in the absence of a jury evaluation of the testimony of the proposed inmate witness (see generally People v Witherspoon, 66 AD3d 1456, 1457 [2009], lv denied 13 NY3d 942 [2010]), we are unable to ascertain whether the letter was an attempt to suborn perjury or was instead an inartful but truthful reflection of defendant’s own version of events and an indication to the proposed inmate witness of what that version was. We therefore reverse the judgment and grant defendant a new trial. In view of our determination, we do not address defendant’s remaining contentions.
All concur except Smith, J.E, and Valentino, J., who dissent and vote to affirm in the following memorandum.